In a support proceeding pursuant to article 4 of the Family Court Act, the petitioner wife appeals, on the ground of inadequacy, from an order of the Family Court, Kings County, dated June 1, 1976, which, after a hearing, directed respondent to pay her $32.50 per week as support and a counsel fee of $250. Order modified, on the facts, by increasing the support payment to $40 per week and the counsel fee to $400. As so modified, order affirmed, without costs or disbursements. Under the facts adduced at the hearing, we believe that the husband’s means warrant the increases herein made. Hopkins, J. P., Latham, Margett and Suozzi, JJ., concur.